         Case 2:19-bk-24804-VZ                   Doc 265 Filed 01/28/20 Entered 01/28/20 16:48:35                                         Desc
                                                  Main Document    Page 1 of 29

Attorney or Party Name, Address, Telephone & FAX Nos.                             FOR COURT USE ONLY
Richard M. Pachulski (CA Bar No. 90073)
Jeffrey W. Dulberg (CA Bar No. 181200)
Malhar S. Pagay (CA Bar No. 189289)
PACHULSKI STANG ZIEHL & JONES LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, California 90067
Telephone: 310/277-6910
Facsimile: 310/201-0760
E-mail: rpachulski@pszjlaw.com
         jdulberg@pszjlaw.com
        mpagay@pszjlaw.com



       Movant(s) appearing without an attorney
       Attorney for Movant(s)
                                       UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
In re:                                                                 2:19-bk-24804-VZ
                                                             CASE NO.: (formerly 19-12220 (KBO) in the
                                                                       District of Delaware)
YUETING JIA,1
                                                                                  CHAPTER: 11



                                                                                        DECLARATION THAT NO PARTY
                                                                                      REQUESTED A HEARING ON MOTION
                                                                                              LBR 9013-1(o)(3)


                                                                                                        [No Hearing Required]
                                                              Debtor(s).


    1. I am the       Movant(s) or         attorney for Movant(s) or           employed by attorney for Movant(s).

  2. On (date): 1/10/20      Movant(s) filed a motion or application (Motion) entitled: Debtor’s Motion for Order
Extending the Period to Remove State Court Actions Pursuant to 28 U.S.C. §1452 and Rule 9027 of the Federal Rules of
Bankruptcy Procedure [Docket No. 201]

    3. A copy of the Motion and notice of motion is attached to this declaration.

    4. On (date): 1/10/20        Movant(s), served a copy of     the notice of motion or the Motion and notice of motion
       on required parties using the method(s) identified on the Proof of Service of the notice of motion.

    5. Pursuant to LBR 9013-1(o), the notice of motion provides that the deadline to file and serve a written response and
       request for a hearing is 14 days after the date of service of the notice of motion, plus 3 additional days if served by
       mail, or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F).



1
 The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91 Marguerite Drive,
Rancho Palos Verdes, CA 90275.
            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                            Page 2                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:327259.1 46353/002
                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
          Case 2:19-bk-24804-VZ                  Doc 265 Filed 01/28/20 Entered 01/28/20 16:48:35                                         Desc
                                                  Main Document    Page 2 of 29

    6. More than 17         days have passed after Movant(s) served the notice of motion.

    7.   I checked the docket for this bankruptcy case and/or adversary proceeding, and no objection and request for hearing
         was timely filed.2
    8. No objection and request for hearing was timely served on Movant(s) via Notice of Electronic Filing, or at the street
       address, email address, or facsimile number specified in the notice of motion.

    9. Based on the foregoing, and pursuant to LBR 9013-1(o), a hearing is not required.

Movant(s) requests that the court grant the motion and enter an order without a hearing.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




     Date: 1/28/20                                           /s/ Jeffrey W. Dulberg
                                                             Signature


                                                             Jeffrey W. Dulberg
                                                             Printed name




2
  A response to the Motion was filed by creditor Chongqing Strategic Emerging Industry LeEco Cloud Specialty Equity
Investment Fund Partnership [Docket No. 256], however, respondant does not object to the granting of the Motion.
            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                            Page 2                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:327259.1 46353/002
                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
                                                                   Case 2:19-bk-24804-VZ             Doc 201
                                                                                                         265 Filed 01/10/20
                                                                                                                   01/28/20 Entered 01/10/20
                                                                                                                                    01/28/20 16:49:10
                                                                                                                                             16:48:35                       Desc
                                                                                                      Main Document    Page 1
                                                                                                                            3 of 16
                                                                                                                                 29


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   [Proposed] Attorneys for Debtor and Debtor in Possession

                                                                   8
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                                 LOS ANGELES DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                                     Case No.: 2:19-bk-24804-VZ
                                                                  12                                                              (formerly 19-12220 (KBO) in the
                                                                       YUETING JIA1,                                              District of Delaware)
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                          Debtor.                 Chapter 11
                                                                  14
                                                                                                                                 DEBTOR’S MOTION FOR ORDER
                                                                  15                                                             EXTENDING THE PERIOD TO REMOVE
                                                                                                                                 STATE COURT ACTIONS PURSUANT TO
                                                                  16                                                             28 U.S.C §1452 AND RULE 9027 OF THE
                                                                                                                                 FEDERAL RULES OF BANKRUPTCY
                                                                  17                                                             PROCEDURE; DECLARATION OF
                                                                                                                                 JIAWEI (JERRY) WANG IN SUPPORT
                                                                  18                                                             THEREOF

                                                                  19                                                             [No Hearing Required]

                                                                  20   TO THE HONORABLE VINCENT P. ZURZOLO, THE OFFICIAL COMMITTEE OF

                                                                  21   UNSECURED CREDITORS, THE OFFICE OF THE UNITED STATES TRUSTEE AND

                                                                  22   PARTIES REQUESTING SPECIAL NOTICE:

                                                                  23             Yueting Jia, debtor and debtor in possession herein (“YT” or “Debtor”), hereby moves (the

                                                                  24   “Motion”) for entry of an order pursuant to 28 U.S.C.§1452 and F.R.B.P. Rules 9006(b) and 9027,

                                                                  25   extending the 90-day period set forth in Bankruptcy Rule 9027(a)(2)(A) during which the Debtor

                                                                  26   may seek to remove actions to federal court by an additional ninety-one (91) days, i.e., through and

                                                                  27

                                                                  28   1
                                                                           The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                           91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:326858.4 46353/002                                1
                                                                   Case 2:19-bk-24804-VZ            Doc 201
                                                                                                        265 Filed 01/10/20
                                                                                                                  01/28/20 Entered 01/10/20
                                                                                                                                   01/28/20 16:49:10
                                                                                                                                            16:48:35             Desc
                                                                                                     Main Document    Page 2
                                                                                                                           4 of 16
                                                                                                                                29


                                                                   1   including April 13, 2020, without prejudice to the Debtor’s right to seek further extensions. In

                                                                   2   support of the Motion, the Debtor respectfully states as follows:

                                                                   3                                                     I.

                                                                   4                                      JURISDICTION AND VENUE

                                                                   5           This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§157 and 1334.

                                                                   6   This matter is a core proceeding pursuant to 28 U.S.C. §157(b)(2). Venue is proper before this

                                                                   7   Court pursuant to 28 U.S.C. §§1408 and 1409. The statutory and legal predicates for the relief

                                                                   8   sought herein are 28 U.S.C. 1452 and F.R.B.P. Rules 9006(b) and 9027.

                                                                   9                                                     II.

                                                                  10                                             BACKGROUND

                                                                  11           On October 14, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   under chapter 11 of title of the United States Code (the “Bankruptcy Code”). The Debtor continues
                                        LOS ANGELES, CALIFORNIA




                                                                  13   in possession of his property.
                                           ATTORNEYS AT LAW




                                                                  14           The current time period within which the Debtor may file notices to remove actions under

                                                                  15   Bankruptcy Rule 9027(a)(2) expires on January 13, 2020.

                                                                  16                                                    III.

                                                                  17                                          RELIEF REQUESTED

                                                                  18           By this Motion, the Debtor seeks the entry of an order, pursuant to Rule 9006(b) of the

                                                                  19   Bankruptcy Rules, extending the time by which the Debtor may file notices of removal from

                                                                  20   January 13, 2020, through and including April 13, 2020, with respect to any proceedings that are

                                                                  21   eligible for removal under section 28 U.S.C. § 1452. The Debtor requests that the proposed April 13,

                                                                  22   2020 deadline to file removal actions apply to all matters specified in Bankruptcy Rules 9027(a)(2)

                                                                  23   and (3).

                                                                  24                                                    IV.

                                                                  25                                    BASIS FOR REQUESTED RELIEF

                                                                  26           28 U.S.C. §1452 provides for the removal of pending civil claims pursuant to which the

                                                                  27   district courts have jurisdiction under 11 U.S.C. 1334. 28 U.S.C. §1452 provides in pertinent part as

                                                                  28   follows:


                                                                       DOCS_LA:326858.4 46353/002                         2
                                                                   Case 2:19-bk-24804-VZ            Doc 201
                                                                                                        265 Filed 01/10/20
                                                                                                                  01/28/20 Entered 01/10/20
                                                                                                                                   01/28/20 16:49:10
                                                                                                                                            16:48:35                 Desc
                                                                                                     Main Document    Page 3
                                                                                                                           5 of 16
                                                                                                                                29


                                                                   1                       (a)      A party may remove any claim or cause of action in a civil
                                                                                                    action other than a proceeding before the United States Tax
                                                                   2                                Court or a civil action by a governmental unit to enforce
                                                                   3                                such governmental unit’s police or regulatory power, to the
                                                                                                    district court for the district where such civil action is
                                                                   4                                pending, if such district court has jurisdiction of such claim
                                                                                                    or cause of action under section 1334 of this title.
                                                                   5

                                                                   6                       (b)      The court to which such claim or cause of action is
                                                                                                    removed may remand such claim or cause of action on any
                                                                   7                                equitable ground. An order entered under this subsection
                                                                                                    remanding a claim or cause of action, or a decision to not
                                                                   8                                remand, is not reviewable by appeal or otherwise....
                                                                   9   28 U.S.C. 1452.
                                                                  10            Bankruptcy Rule 9027 establishes the deadline for filing notices of removal of claims or
                                                                  11   causes of action. Bankruptcy Rule 9027(a)(2) provides in pertinent part as follows:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                       If the claim or cause of action in a civil action is pending when a
                                                                                           case under the [Bankruptcy] Code is commenced, a notice of
                                        LOS ANGELES, CALIFORNIA




                                                                  13                       removal may be filed [in the bankruptcy court] only within the
                                           ATTORNEYS AT LAW




                                                                                           longest of (A) 90 days after the order for relief in the case under the
                                                                  14                       [Bankruptcy] Code, (B) 30 days after entry of an order terminating
                                                                                           a stay, if the claim or cause of action in a civil action has been
                                                                  15                       stayed under § 362 of the [Bankruptcy] Code, or (C) 30 days after a
                                                                                           trustee qualifies in a chapter 11 reorganization case but not later
                                                                  16                       than 180 days after the order for relief.

                                                                  17            Fed. R. Bankr. P. 9027(a)(2). With respect to postpetition actions, Bankruptcy Rule

                                                                  18   9027(a)(3) provides that a notice of removal may be filed:
                                                                                        only within the shorter of (A) 30 days after receipt, through service or
                                                                  19
                                                                                        otherwise, of a copy of the initial pleading setting forth the claim or
                                                                  20                    cause of action sought to be removed or (B) 30 days after receipt of the
                                                                                        summons if the initial pleading has been filed with the court but not
                                                                  21                    served with the summons.

                                                                  22            Finally, Bankruptcy Rule 9006(b)(1) provides that the Court can extend unexpired time

                                                                  23   periods, including the removal period in Bankruptcy Rule 9027, without notice, upon a showing of

                                                                  24   cause:
                                                                                           [W]hen an act is required or allowed to be done at or within a
                                                                  25                       specified period by these rules or by a notice given thereunder or
                                                                                           by order of court, the court for cause shown may at any time in its
                                                                  26                       discretion . . . with or without motion or notice order the period
                                                                                           enlarged if the request therefor is made before the expiration of the
                                                                  27                       period originally prescribed or as extended by a previous order....
                                                                  28   Fed. R. Bankr. P. 9006(b)(1).


                                                                       DOCS_LA:326858.4 46353/002                             3
                                                                   Case 2:19-bk-24804-VZ            Doc 201
                                                                                                        265 Filed 01/10/20
                                                                                                                  01/28/20 Entered 01/10/20
                                                                                                                                   01/28/20 16:49:10
                                                                                                                                            16:48:35               Desc
                                                                                                     Main Document    Page 4
                                                                                                                           6 of 16
                                                                                                                                29


                                                                   1           It is well settled that this Court is authorized to extend the removal periods provided under

                                                                   2   Bankruptcy Rule 9027. See e.g., Pacor, Inc. v. Higgins, 743 F.2d 984, 996 n.17 (3d Cir. 1984)

                                                                   3   (stating that under Bankruptcy Rule 9006(b), “it is clear that the court may grant such an extension

                                                                   4   [of time to remove]”); Caperton v. A.T. Massey Coal Co., 251 B.R. 322, 325 (S.D. W.Va. 2000)

                                                                   5   (explaining that Bankruptcy Rule 9006(b) allows a court to enlarge the time period for removing

                                                                   6   actions under Bankruptcy Rule 9027(a)(3)); In re Lawrence, 233 B.R. 248, 254-55 (N.D.N.Y. 1999)

                                                                   7   (stating that Bankruptcy Rule 9006 can be used to extend the time for removal of state court

                                                                   8   litigation to federal court); Jandous Elec. Constr. Corp. v. City of New York (In re Jandous Elec.

                                                                   9   Constr. Corp.), 106 B.R. 48, 50 (Bankr. S.D.N.Y. 1989) (stating that the removal period may be

                                                                  10   extended under Bankruptcy Rule 9006); Saint Joseph’s Hosp. v. Dep’t of Pub. Welfare of Pa. (In re

                                                                  11   Saint Joseph’s Hosp.), 103 B.R. 643, 648 (Bankr. E.D. Pa. 1989) (extending the 90-day time period
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   in which to seek removal of pending state court litigation); In re World Fin. Servs. Ctr. Inc., 81 B.R.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   33, 39 (Bankr. S.D. Cal. 1987) (stating that the court may enlarge the time period for filing removal
                                           ATTORNEYS AT LAW




                                                                  14   notices under Bankruptcy Rule 9027(a)(3)).

                                                                  15           The Debtor is a party to several civil lawsuits and proceedings (the “Actions”). Attached

                                                                  16   hereto as Exhibit “A” is a list of the Actions as reflected in the Debtor’s Statement of Financial

                                                                  17   Affairs. The Debtor is evaluating these Actions and, by this Motion, seeks to preserve his ability to

                                                                  18   remove any of these Actions. Initially, after the commencement of this chapter 11 case, the Debtor’s

                                                                  19   resources were focused on numerous pressing matters associated with (a) transitioning into

                                                                  20   bankruptcy, (b) administering his bankruptcy estate, and (c) and negotiating with the Committee and

                                                                  21   responding to contested matters. On December 19, 2019, this case was transferred to this Court

                                                                  22   from the District of Delaware.

                                                                  23           The Debtor will continue to analyze any existing Actions and may become aware of

                                                                  24   additional Actions in connection with proofs of claim that are filed in this chapter 11 case. Given

                                                                  25   the press of the matters asserted with this case’s initiation, the Debtor needs additional time to

                                                                  26   determine whether he will seek to remove any Actions.

                                                                  27           Accordingly, the Debtor seeks an extension of the current deadline under Bankruptcy Rule

                                                                  28   9027(a) to protect its right to remove those civil actions for which it may determine that removal is


                                                                       DOCS_LA:326858.4 46353/002                          4
                                                                   Case 2:19-bk-24804-VZ            Doc 201
                                                                                                        265 Filed 01/10/20
                                                                                                                  01/28/20 Entered 01/10/20
                                                                                                                                   01/28/20 16:49:10
                                                                                                                                            16:48:35                 Desc
                                                                                                     Main Document    Page 5
                                                                                                                           7 of 16
                                                                                                                                29


                                                                   1   appropriate. The extension sought will afford the Debtor additional time to determine whether to

                                                                   2   remove any pending civil action and will ensure that the Debtor does not forfeit valuable rights under

                                                                   3   28 U.S.C. § 1452. Critically, the rights of other parties to the relevant litigation will not be prejudiced

                                                                   4   by the extension, because any party to an action that is removed may seek to have it remanded to the

                                                                   5   original court pursuant to 28 U.S.C. §1452(b).

                                                                   6            The Debtor further requests that the order approving this Motion be without prejudice to

                                                                   7   (a) any position the Debtor may take regarding whether 11 U.S.C. § 362 of the Bankruptcy Code

                                                                   8   applies to stay any given civil action pending against the Debtor and (b) the right of the Debtor to

                                                                   9   seek further extensions of the period in which it may remove civil actions pursuant to Bankruptcy

                                                                  10   Rule 9027.

                                                                  11            Accordingly, the Debtor submits that the relief requested herein is in the best interests of his
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   estate and respectfully requests an extension of time by which the Debtor may file notices of
                                        LOS ANGELES, CALIFORNIA




                                                                  13   removal through and including April 13, 2020 with respect to any proceedings that are eligible for
                                           ATTORNEYS AT LAW




                                                                  14   removal under 28 U.S.C. §1452. The Debtor further reserves its right to seek additional extensions

                                                                  15   of this time period.

                                                                  16   Dated:     January 10, 2020                     PACHULSKI STANG ZIEHL & JONES LLP
                                                                  17
                                                                                                                       By       /s/ Malhar S. Pagay
                                                                  18                                                            Richard M. Pachulski
                                                                                                                                Jeffrey W. Dulberg
                                                                  19                                                            Malhar S. Pagay
                                                                  20                                                            Proposed Attorneys for Debtor and Debtor
                                                                                                                                in Possession
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:326858.4 46353/002                           5
Case 2:19-bk-24804-VZ   Doc 201
                            265 Filed 01/10/20
                                      01/28/20 Entered 01/10/20
                                                       01/28/20 16:49:10
                                                                16:48:35   Desc
                         Main Document    Page 6
                                               8 of 16
                                                    29




                                              
Case 2:19-bk-24804-VZ   Doc 201
                            265 Filed 01/10/20
                                      01/28/20 Entered 01/10/20
                                                       01/28/20 16:49:10
                                                                16:48:35   Desc
                         Main Document    Page 7
                                               9 of 29
                                                    16




                        EXHIBIT A
Case 2:19-bk-24804-VZ        Doc 201
                                 265 Filed 01/10/20
                                           01/28/20 Entered 01/10/20
                                                             01/28/20 16:49:10
                                                                      16:48:35             Desc
                              MainDocument
                              Main Document Page
                                               Page10
                                                    8 of
                                                       of16
                                                          29
Yeuting, Jia
SOFA Attachment 9
Litigation

Case Title: Han’s San Jose Hospitality LLC v. Jia Yueting, et al.,
Case Number: Case No. 19 CV342187 (Consolidated with Han’s San Jose Hospitality LLC v. Le
Holdings (Beijing) Co., LTD, et al. Case No. 17CV317221).
Nature of the case: Unlawful detainer/ alter ego.
Court or agency: Santa Clara Superior Court, 191 North 1st Street, San Jose, California, 95113
Status of the case: Pending

Case Title: Shanghai Lan Cai Asset Management Co., Ltd. v. Jia Yueting
Case Number: No. 2: 18-cv-10255-SJO (MRWx)
Nature of Case: Petition to confirm and enforce a foreign judgment
Court or Agency: U.S. District Court for the Central District of California
Address: 350 W. 1st Street, Los Angeles, California 90012
Status of Case: Judgment entered. Appeal and enforcement proceedings pending.

Case Title: Shanghai Lan Cai Asset Management Co., Ltd. v. Jia Yueting
Case Number: 19-55509
Nature of Case: Appeal from final judgment granting petition to confirm and enforce a foreign
judgment
Court or Agency: U.S. Court of Appeals for the Ninth Circuit
Address: P.O. Box 193939, San Francisco, California 94119
Status of Case: Pending.

Case Title: Shanghai Qichengyueming Investment Partnership Enterprise (Limited Partnership)
v. Jia Yueting
Case Number: No. 2: 18-cv-07723-SJO (JPRx)
Nature of Case: Petition to confirm and enforce a foreign judgment
Court or Agency U.S. District Court for the Central District of California
Address: 350 W. 1st Street, Los Angeles, California 90012
Status of Case: Judgment entered. Enforcement proceedings pending.

Case Title: Jinan Rui Si Le Enterprise Management Consulting Partnership v. Yueting Jia
Case Number: No. 18STCP02594
Nature of Case: Complaint for enforcement of a foreign judgment
Court or Agency: Superior Court of the State of California, County of Los Angeles
Address: 111 North Hill Street, Los Angeles, California 90012
Status of Case: Pending.

Case Title: Shanghai Lan Cai Asset Management Co, Ltd v Jia Yueting, FF Peak Holding
Limited and FF Top Holding Ltd.
Case Number: BVIHC (COM) 198/2018
Nature of Case: Enforcement of arbitration award issued by the Beijing Arbitration Commission
with freezing orders against the entire issued share capital of FF Peak Holding Limited and FF
Top Holding Ltd
Court or Agency: Eastern Caribbean Supreme Court
Address: Registry of the High Court, 2nd Floor, SAKAL Building, Wickham's Cay, Road Town
Tortola VG1110
Status of Case: Pending

Case Title: O-Film Global (HK) Trading Ltd. and Nanchang O-Film Photoelectric Technology
Co., Ltd. v. Yue-Ting Jia


DOCS_LA:325058.1 46353/001
Case 2:19-bk-24804-VZ        Doc 201
                                 265 Filed 01/10/20
                                           01/28/20 Entered 01/10/20
                                                             01/28/20 16:49:10
                                                                      16:48:35             Desc
                              MainDocument
                              Main Document Page
                                               Page11
                                                    9 of
                                                       of16
                                                          29


Case Number: YC072617
Court or Agency: Superior Court of the State of California, County of Los Angeles, Torrance
Courthouse 825 Maple Ave., Torrance, CA 90503
Nature of the case: Breach of Contract
Status of Case: Pending

Case Title: Oriental Securities Co., Ltd. Vs Yueting Jia
Case Number: 2017 Jing 03 Zhi #644, 2018 Jing 03 Zhihui #82
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nauture of the case: Contract Disputes
Status: Concluded

Case Title: Ping An Securities Co., Ltd. Vs Yueting Jia
Case Number: 2017 Jing 03 Zhi #753
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: Huafu Securities Co., Ltd. Vs Yueting Jia
Case Number: 2017 Jing 03 Zhi #755
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: Huafu Securities Co., Ltd. Vs Yueting Jia
Case Number: 2017 Jing 01 Zhi #636
Court Name: Beijing First Intermediate People's Court
Court Address: No. 16 Shijingshan Road, Shijingshan District, Beijing 100040
Nature: Contract Disputes
Status: Concluded

Case Title: Guotai Junan Securities Co., Ltd. Vs Yueting Jia
Case Number: 2018 Jing 03 Zhi #60
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: China Minsheng Trust Co., Ltd. Vs Yueting Jia & Leshi Holdings (Beijing) Co., Ltd.
Case Number: 2017 Jing 03 Zhi #607, 2018 Jing 03 Zhihui #72
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: China Minsheng Trust Co., Ltd. Vs Yueting Jia & Leshi Holdings (Beijing) Co., Ltd.
Case Number: 2017 Jing 03 Zhi #608, 2018 Jing 03 Zhihui #73
Court Name: Beijing Third Intermediate People's Court


DOCS_LA:325058.1 46353/001                     2
Case 2:19-bk-24804-VZ        Doc 201
                                 265 Filed 01/10/20
                                           01/28/20 Entered 01/10/20
                                                             01/28/20 16:49:10
                                                                      16:48:35              Desc
                              Main Document    Page 10
                                                    12 of 16
                                                          29


Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: China Minsheng Trust Co., Ltd. Vs Yueting Jia & Leshi Holdings (Beijing) Co., Ltd. &
Leshi Zhixin Electronic Technology (Tianjin) Co., Ltd.
Case Number: 2017 Jing 03 Zhi #788
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd. Vs Yueting Jia &
Beijing Dongfang Cheyun Information Technology Co., Ltd. & Leshi Holdings (Beijing) Co., Ltd.
& Wei Gan & Beijing Hongcheng Xintai Real Estate Co., Ltd. & Meng Wu
Case Number: 2017 Jing 03 Zhi #646
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: Nanjing Dejin Investment Management Co., Ltd. Vs Yueting Jia &
Leshi Holdings (Beijing) Co., Ltd. & LeTV Mobile Intelligent Information Technology (Beijing)
Co., Ltd.
Case Number: 2018 Su 01 Zhi #1367
Court Name: Nanjing Intermediate People's Court of Jiangsu Province
Court Address: No. 35, Guangzhou Road, Gulou District, Nanjing, Jiangsu, China 210000
Nature: Loan Contract, Guarantee Contract Dispute
Status: Concluded

Case Title: Beijing Haidian Technology Financial Capital Holding Group Co., Ltd. Vs Yueting Jia
& Leshi Holdings (Beijing) Co., Ltd. & Hong Liu & Shi Peng
Case Number: 2017 Jing 03 Zhi #10
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: Shanghai Qicheng Yueming Investment Partnership (Limited Partnership) vs
Yueting Jia & Leshi Holdings (Beijing) Co., Ltd
Case Number: 2018 Jing 03 Zhi #672
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Convertible bond purchase agreement dispute
Status: Concluded

Case Title: Shanghai Lan Cai Asset Management Co., Ltd. Vs Yueting Jia &
Leshi Sports Culture Industry Development (Beijing) Co., Ltd.
Case Number: 2019 Jing 03 Zhi #30
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012


DOCS_LA:325058.1 46353/001                      3
Case 2:19-bk-24804-VZ        Doc 201
                                 265 Filed 01/10/20
                                           01/28/20 Entered 01/10/20
                                                             01/28/20 16:49:10
                                                                      16:48:35            Desc
                              Main Document    Page 11
                                                    13 of 16
                                                          29


Nature: Contract Disputes
Status: Concluded

Case Title: Shanghai Leyi Venture Capital Management Center (Limited Partnership) vs Yueting
Jia & Leshi Holdings (Beijing) Co., Ltd. & LeTV Mobile Intelligent Information Technology
(Beijing) Co., Ltd.
Case Number: 2018 Hu 01 Zhi #1626
Court Name: Beijing First Intermediate People's Court
Court Address: No. 16 Shijingshan Road, Shijingshan District, Beijing 200336
Nature: Private lending dispute
Status: Concluded

Case Title: Western Securities Co., Ltd vs Yueting Jia & Wei Gan
Case Number: 2019 Shan 71 Zhi #4
Court Name: Shaanxi Highe People's Court
Court Address: No. 80, Yanta 5th Road, Xi'an, Shaanxi, China 710061
Nature: Contract Disputes
Status: Concluded

Case Title: Wuhan Credit Small Loan Co., Ltd. Vs Yueting Jia & Leshi Holdings (Beijing) Co.,
Ltd. & Wei Gan & Yuemin Jia
Case Number: 2019 E 01 Zhi #291
Court Name: Wuhan Intermediate People's Court of Hubei Province
Court Address: No.156, Changqing Road, Jianghan District, Wuhan, Hubei, China 430024
Nature: Loan contract dispute
Status: Concluded

Case Title: Wuhan Credit Small Loan Co., Ltd. Vs Yueting Jia & Leshi Holdings (Beijing) Co.,
Ltd. & Wei Gan & Yuemin Jia
Case Number: 2019 E 01 Zhi #289
Court Name: Wuhan Intermediate People's Court of Hubei Province
Court Address: No.156, Changqing Road, Jianghan District, Wuhan, Hubei, China 430024
Nature: Loan contract dispute
Status: Concluded

Case Title: Wuhan Credit Small Loan Co., Ltd. Vs Yueting Jia & Leshi Holdings (Beijing) Co.,
Ltd. & Wei Gan & Yuemin Jia
Case Number: 2019 E 01 Zhi #290
Court Name: Wuhan Intermediate People's Court of Hubei Province
Court Address: No.156, Changqing Road, Jianghan District, Wuhan, Hubei, China 430024
Nature: Loan contract dispute
Status: Concluded

Case Title: Wuhan Credit Small Loan Co., Ltd. Vs Yueting Jia & Leshi Holdings (Beijing) Co.,
Ltd. & Wei Gan & Yuemin Jia
Case Number: 2019 E 01 Zhi #292
Court Name: Wuhan Intermediate People's Court of Hubei Province
Court Address: No.156, Changqing Road, Jianghan District, Wuhan, Hubei, China 430024
Nature: Loan contract dispute
Status: Concluded




DOCS_LA:325058.1 46353/001                     4
Case 2:19-bk-24804-VZ        Doc 201
                                 265 Filed 01/10/20
                                           01/28/20 Entered 01/10/20
                                                             01/28/20 16:49:10
                                                                      16:48:35             Desc
                              Main Document    Page 12
                                                    14 of 16
                                                          29


Case Title: Changjiang Securities (Shanghai) Asset Management Co., Ltd. Vs Yueting Jia & Wei
Gan
Case Number: 2019 E 96 Zhi #52
Court Name: Hubei High People's Court
Court Address: No. 9 Gongyi Road, Wuchang District, Wuhan, Hubei, China 433000
Nature: Securities repurchase contract dispute
Status: Concluded

Case Title: Changjiang Securities (Shanghai) Asset Management Co., Ltd. Vs Yueting Jia & Wei
Gan
Case Number: 2019 E 96 Zhi #53
Court Name: Hubei High People's Court
Court Address: No. 9 Gongyi Road, Wuchang District, Wuhan, Hubei, China 433000
Nature: Securities repurchase contract dispute
Status: Concluded

Case Title: Changjiang Securities (Shanghai) Asset Management Co., Ltd. Vs Yueting Jia & Wei
Gan
Case Number: 2019 E 96 Zhi #51
Court Name: Hubei High People's Court
Court Address: No. 9 Gongyi Road, Wuchang District, Wuhan, Hubei, China 433000
Nature: Securities repurchase contract dispute
Status: Concluded

Case Title: Tianjin Nuode Investment Co., Ltd. Vs Yueting Jia & Leshi Holdings (Beijing) Co.,
Ltd.
Case Number: 2019 Jing 03 Zhi #301
Court NameBeijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: Jinan Ruisile Enterprise Management Consulting Partnership (Limited Partnership)
vs Yueting Jia & Leshi Holdings (Beijing) Co., Ltd. & LeTV Mobile Intelligent Information
Technology (Beijing) Co., Ltd.
Case Number: 2019 Lu 01 Zhi Hui #92
Court Name: Intermediate People's Court of Jinan City, Shandong Province
Court Address: No.1, Jinger Road, Shizhong District, Jinan City, Shandong Province, China
250001
Nature: Loan contract dispute
Status: Concluded

Case Title: Yuanxin Xu vs Yueting Jia & Leshi Holdings (Beijing) Co., Ltd.
Case Number: 2019 Jing 03 Zhi #518
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Loan contract dispute
Status: Concluded

Case Title: Shenzhen Winzhongtong Non-Financing Guarantee Co., Ltd. Vs Yueting Jia & Leshi
Holdings (Beijing) Co., Ltd. &


DOCS_LA:325058.1 46353/001                     5
Case 2:19-bk-24804-VZ        Doc 201
                                 265 Filed 01/10/20
                                           01/28/20 Entered 01/10/20
                                                             01/28/20 16:49:10
                                                                      16:48:35              Desc
                              Main Document    Page 13
                                                    15 of 16
                                                          29


Beijing Hongcheng Xintai Real Estate Co., Ltd.
Case Number: 2019 Jing 03 Zhi #531
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: China Merchants Bank Co., Ltd. Shanghai Chuanbei Branch vs Yueting Jia & Leshi
Holdings (Beijing) Co., Ltd. & LeTV Mobile Intelligent Information Technology (Beijing) Co., Ltd.
& Lefeng Mobile Hong Kong Limited & Wei Gan
Case Number: 2019 Hu Zhi #44
Court Name: Shanghai Higher People's Court
Court Address: No. 308, Zhaojiabang Road, Shanghai, China 200031
Nature: Financial loan contract dispute
Status: Concluded

Case Title: Huarong Securities Co., Ltd. Vs Yueting Jia
Case Number: 2019 Jing 03 Zhi #446
Court Name: Zhejiang High People's Court
Court Address: No. 5, Majing Road, Hangzhou, Zhejian, China 310012
Nature: Pledged repurchase contract dispute
Status: Concluded

Case Title: Ping An Securities Co., Ltd. Vs Yueting Jia
Case Number: 2019 Jing 03 Zhi #631
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: LeTV Film (Beijing) Co., Ltd. Vs Yueting Jia & Leshi Holdings (Beijing) Co., Ltd.
Case Number: 2019 Jing 03 Zhi #501
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Pledge contract dispute
Status: Concluded

Case Title: Chongqing Strategic Emerging Industry Leshiyun Special Equity Investment Fund
Partnership (Limited Partnership) vs Yueting Jia & Leshi Holdings (Beijing) Co., Ltd.
Case Number: 2018 Jing 03 Zhi Bao #315, 2018 Jing 03 Cai Bao #235
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: Beijing Siwei Equity Investment Management Center (Limited Partnership) vs
Yueting Jia & Leshi Holdings (Beijing) Co., Ltd. & Lean Yingyun (Tianjin) Cultural
Communication Partnership (Limited Partnership) & Le Zhengrong (Tianjin) Cultural
Communication Partnership (Limited Partnership) &
Lepu Shadow (Tianjin) Cultural Communication Partnership (Limited Partnership)
Case Number: 2018 Jing 03 Cai Bao #135


DOCS_LA:325058.1 46353/001                      6
Case 2:19-bk-24804-VZ        Doc 201
                                 265 Filed 01/10/20
                                           01/28/20 Entered 01/10/20
                                                             01/28/20 16:49:10
                                                                      16:48:35            Desc
                              Main Document    Page 14
                                                    16 of 16
                                                          29


Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: Contract Disputes
Status: Concluded

Case Title: Xinyu Dingfeng Yingtong Investment Management Center (Limited Partnership) vs
Yueting Jia & Leshi Holdings (Beijing) Co., Ltd.
Case Number: 2017 Jing 0105 Minchu #53620
Court Name: Beijing Chaoyang District People's Court
Court Address: No. 2, Chaoyang Park South Road, Chaoyang District, Beijing 100026
Nature: Equity transfer dispute
Status: Concluded

Case Title: Shenzhen Chengcheng
Commercial Factoring Co., Ltd. Vs Yueting Jia & Leshi Holdings (Beijing) Co., Ltd. & LeTV
Mobile Intelligent Information Technology (Beijing) Co., Ltd.
Case Number: 2017 Jing 03 Zhibao #89
Court Name: Beijing Third Intermediate People's Court
Court Address: No. 81, Laiguangying West Road, Chaoyang District, Beijing, China 100012
Nature: No cause management, unjust enrichment dispute
Status: Concluded

Case Title: China CITIC Bank Co., Ltd. Head Office Sales Department vs Yueting Jia & Leshi
Holdings (Beijing) Co., Ltd. & Beijing Fortune Times Real Estate Co., Ltd. & Beijing Baiding New
Century Business Management Co., Ltd. & LeTV Information Technology (Beijing) Co., Ltd.
Case Number: 2017 Jin Min Chu #86
Court Name: Beijing High People's Court
Court Address: No. 10, Jianguomen South Street, Chaoyang District, Beijing 100022
Nature: Financial loan contract dispute
Status: On appeal

Case Title: Ping An Bank Co., Ltd. Beijing Branch vs Yueting Jia & Yuemin Jia
Case Number: 2017 Jing Min Chu #63
Court Name: Beijing High People's Court
Court Address: No. 10, Jianguomen South Street, Chaoyang District, Beijing, China 100022
Nature: Guarantee contract dispute
Status: Concluded

Case Title: Ping An Bank Co., Ltd. Shenzhen Branch vs Yueting Jia & Leshi Holdings (Beijing)
Co., Ltd. & Leshi Sports Culture Industry Development (Beijing) Co., Ltd.
Case Number: 2018 Yue Min Chu #125
Court Name: Guangdong High People's Court
Court Address: No. 9, Yiheng Road, Yuancun, Tianhe District, Guangzhou, China 510655
Nature: Financial loan contract dispute
Status: Pending

Case Title: Zheshang Bank Co., Ltd. Beijing Branch vs Yueting Jia & Leshi Holdings (Beijing)
Co., Ltd & Leshi Sports Culture Industry Development (Beijing) Co., Ltd. & Xiamen Octopus
Interactive Network Technology Co., Ltd.
Case Number: 2018 Jing 04 Min Chu #316
Court Name: Beijing No. 4 Intermediate People's Court


DOCS_LA:325058.1 46353/001                     7
Case 2:19-bk-24804-VZ        Doc 201
                                 265 Filed 01/10/20
                                           01/28/20 Entered 01/10/20
                                                             01/28/20 16:49:10
                                                                      16:48:35            Desc
                              Main Document    Page 15
                                                    17 of 16
                                                          29


Court Address: No. 3 Sanjingdi, Fengtai District, Beijing, China 100040
Nature: Financial loan contract dispute
Status: Concluded

Case Title: BOE Technology (Hong Kong) Co., Ltd. Vs Yueting Jia & LeTV Mobile Intelligent
Information Technology (Beijing) Co., Ltd. & LeSai Mobile Technology (Beijing) Co., Ltd. & Leshi
Holdings (Beijing) Co., Ltd.
Case Number: 2017 Jing Min Chu #54
Court Name: Beijing High People's Court
Court Address: No. 10, Jianguomen South Street, Chaoyang District, Beijing, China 100022
Nature: Sale contract dispute
Status: Pending

Case Title: Yizhuang International Holdings (Hong Kong) Co., Ltd. Vs Yueting jia & Leshi
Holdings (Beijing) Co., Ltd.
Case Number: 2018 Jing Min Chu #72
Court Name: Beijing High People's Court
Court Address: No. 10, Jianguomen South Street, Chaoyang District, Beijing, China 100022
Nature: Guarantee contract dispute
Status: Pending

Case Title: Beijing Century Ruike System Technology Co., Ltd. Vs Yueting Jia & Leshi Sports
Culture Industry Development (Beijing) Co., Ltd. & Leshi Holdings (Beijing) Co., Ltd.
Case Number: 2018 Jing 0108 Min Chu #51312
Court Name: Beijing Haidian District People's Court
Court Address: 12 Danling Street, Haidian District, Beijing, China 100080
Nature: Sale contract dispute
Status: Pending

Case Title: Jiangsu Red Earth Venture Capital Management Co., Ltd. Vs Yueting Jia
Case Number: Unknown
Court Name: Ningbo Intermediate People's Court, Zhejiang Province
Court Addreass: No. 746 Zhongxing Road, Jiangdong District, Ningbo, Zhejiang, China 315040
Nature: Contract Disputes
Status: Pending

Case Title: Yueting Jia v. Yingqiong Gu
Case Number: No.17-2-27517-4KNT
Nature of Case: YT brought a claim against Mr. Gu for defamation.
Court Name: Superior court of Washington for king country
Address: 516 3rd Ave, Seattle, WA 98104
Status of Case: The case has been settled in 10/24/2018.

Case Title: Shenzhen Leshi Xingen Second Investment Management Enterprise (LLP) etc.
v.Yueting Jia etc.
Case Number: No.HKIAC/A18039.
Nature of Case: The plaintiffs have withdrawn their claims against all defendants.
Court Name: Hong Kong International Arbitration Centre
Address: 38th Floor Two Exchange Square, 8 Connaught Place, Central, Hong Kong
Status of Case: Concluded




DOCS_LA:325058.1 46353/001                     8
Case 2:19-bk-24804-VZ        Doc 201
                                 265 Filed 01/10/20
                                           01/28/20 Entered 01/10/20
                                                             01/28/20 16:49:10
                                                                      16:48:35         Desc
                              Main Document    Page 16
                                                    18 of 16
                                                          29


Case Title: Dispute relating to: (1) the Amended and Restated Shareholders Agreement dated
30 November 2017; and (2) the Amendment and Consent dated 18 July 2018
Case Number: HKIAC/A18176
Nature of the case: Dispute between Evergrande, Faraday Future and YT
Court Name: Hong Kong International Arbitration Center
Address: 38/F Two Exchange Square B Connaught Place Hong Kong
Status of Case: Concluded

Case Title: VIZIO, Inc. and LeEco V. LTD., LeEco Global Group, Ltd., Lele Holding, LTD.,
Yueting Jia
Case Number: 8:17-cv-01175-DOC-JDE
Nature of Case: Breach of Contract
Court Name: UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF CALIFORNIA,
SOUTHERN DIVISION
Address: Ronald Reagan Federal Building, United States Courthouse, 411 West Fourth Street,
Courtroom 9D, Santa Ana, CA, 92701-4516
Status of Case: Concluded

Case Title: Gan Wei v. Yueting Jia
Nature of Case: Divorce Proceeding
Court Name: Chengdu Jinjiang District People’s Court
Address: No. 90, Longzhou Road, Gongnongyuan Street, Jinjian District, Chengdu, Sichuan,
China
Date: 11 October 2019 (Beijing time)
Status of Case: Pending

Case Title: Director of Taxation Department of Revenue v. Jia Yueting
Nature of Case: Wage Garnishment
Case Number: 2018-ST-010829
Court Name: Third Judicial District Court
Address: 200 SE 7th St., Topeka, Kansas 66003
Status of Case: Pending

Case Title: Director of Taxation Department of Revenue v. Jia Yueting
Nature of Case: Tax Warrant
Case Number: 2018-ST-010835
Court Name: Third Judicial District Court
Address: 200 SE 7th St., Topeka, Kansas 66003
Status of Case: Unknown




DOCS_LA:325058.1 46353/001                    9
                                                                   Case 2:19-bk-24804-VZ             Doc 202
                                                                                                         265 Filed 01/10/20
                                                                                                                   01/28/20 Entered 01/10/20
                                                                                                                                     01/28/20 16:54:21
                                                                                                                                              16:48:35                           Desc
                                                                                                       MainDocument
                                                                                                      Main  Document Page
                                                                                                                        Page19
                                                                                                                             1 of 2
                                                                                                                                  29


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   [Proposed] Attorneys for Debtor and Debtor in Possession

                                                                   8
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                                  LOS ANGELES DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                                       Case No.: 2:19-bk-24804-VZ
                                                                  12                                                                (formerly 19-12220 (KBO) in the
                                                                       YUETING JIA1,                                                District of Delaware)
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                           Debtor.
                                                                  14                                                                Chapter 11

                                                                  15                                                                NOTICE OF FILING OF DEBTOR’S
                                                                                                                                    MOTION FOR ORDER EXTENDING
                                                                  16                                                                PERIOD TO REMOVE STATE COURT
                                                                                                                                    ACTIONS PURSUANT TO 28 U.S.C
                                                                  17                                                                §1452 AND RULE 9027 OF THE
                                                                                                                                    FEDERAL RULES OF BANKRUPTCY
                                                                  18                                                                PROCEDURE

                                                                  19
                                                                                                                                    [No Hearing Required]
                                                                  20

                                                                  21   TO THE HONORABLE VINCENT P. ZURZOLO, THE OFFICIAL COMMITTEE OF

                                                                  22   UNSECURED CREDITORS, THE OFFICE OF THE UNITED STATES TRUSTEE AND

                                                                  23   PARTIES REQUESTING SPECIAL NOTICE:

                                                                  24            PLEASE TAKE NOTICE that Yueting Jia, debtor and debtor in possession herein (“YT” or

                                                                  25   “Debtor”), has filed a motion with this Court (the “Motion”) for entry of an order pursuant to 28

                                                                  26   U.S.C.§1452 and F.R.B.P. Rules 9006(b) and 9027, extending the 90-day period set forth in

                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                       address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:326855.1 46353/002
                                                                   Case 2:19-bk-24804-VZ         Doc 202
                                                                                                     265 Filed 01/10/20
                                                                                                               01/28/20 Entered 01/10/20
                                                                                                                                 01/28/20 16:54:21
                                                                                                                                          16:48:35              Desc
                                                                                                   MainDocument
                                                                                                  Main  Document Page
                                                                                                                    Page20
                                                                                                                         2 of 2
                                                                                                                              29


                                                                   1   Bankruptcy Rule 9027(a)(2)(A) during which the Debtor may seek to remove actions to federal court

                                                                   2   by an additional ninety-one (91) days, i.e., through and including April 13, 2020, without prejudice

                                                                   3   to the Debtor’s right to seek further extensions.

                                                                   4            PLEASE TAKE FURTHER NOTICE that, pursuant Local Rule 9013-1(o)(1), any

                                                                   5   objection to the proposed Motion and request for hearing must be filed with the Court and served on

                                                                   6   the Committee, its proposed counsel, and the Office of the United States Trustee no later than

                                                                   7   fourteen (14) days from the date of service of this notice. A true and correct copy of the Motion can

                                                                   8   be obtained by contacting Beth Dassa, Paralegal, at Pachulski Stang Ziehl & Jones LLP, 10100

                                                                   9   Santa Monica Blvd, 13th Floor, Los Angeles, California 90067, telephone: (310) 277-6910; email:

                                                                  10   bdassa@pszjlaw.com.

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       Dated:    January 10, 2020                    PACHULSKI STANG ZIEHL & JONES LLP
                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                 By        /s/ Malhar S. Pagay
                                           ATTORNEYS AT LAW




                                                                                                                               Richard M. Pachulski
                                                                  14                                                           Jeffrey W. Dulberg
                                                                                                                               Malhar S. Pagay
                                                                  15
                                                                                                                               Proposed Attorneys for Debtor and Debtor
                                                                  16                                                           in Possession
                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA 326855 v1                                   2
 Case 2:19-bk-24804-VZ    Doc 206
                              265 Filed 01/13/20
                                        01/28/20 Entered 01/13/20
                                                          01/28/20 16:00:18
                                                                   16:48:35   Desc
                            MainDocument
                           Main  Document Page
                                             Page21
                                                  1 of 7
                                                       29


 1   EPIQ CORPORATE RESTRUCTURING, LLC
     777 Third Avenue, 12th Floor
 2   New York NY, 10017
     Phone: (646) 282-2500
 3
     Fax: (646) 282-2501
 4   Email: ProjectR@epiqglobal.com
     Debtor’s Noticing and Claims Agent
 5

 6

 7

 8

 9

10                       UNITED STATES BANKRUPTCY COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                             LOS ANGELES DIVISION

13   IN RE                                    )   CASE NO.: 2:19-BK-24804-VZ
14                                            )   (FORMERLY 19-12220 (KBO) IN THE
     YUETING JIA                              )   DISTRICT OF DELAWARE)
15                                            )
                   DEBTOR,                    )   Chapter 11
16                                            )
                                              )   PROOF OF SERVICE OF:
17
                                              )   () DEBTOR’S MOTION FOR ORDER
18                                            )   EXTENDING THE PERIOD TO
                                              )   REMOVE STATE COURT ACTIONS
19                                            )   PURSUANT TO 28 U.S.C. §1452 AND
                                              )   RULE 9027 OF THE FEDERAL
20                                            )   RULES OF BANKRUPTCY
                                              )   PROCEDURE; DECLARATION OF
21
                                              )   JIAWEI (JERRY) WANG IN
22                                            )   SUPPORT THEREOF [DOCKET NO.
                                              )   201]
23                                            )   (2) NOTICE OF FILING OF
                                              )   DEBTOR’S MOTION FOR AN
24                                            )   ORDER EXTENDING PERIOD TO
                                              )   REMOVE STATE COURT ACTIONS
25
                                              )   PURSUANT TO 28 U.S.C §1452 AND
26                                            )   RULE 9027 OF THE FEDERAL
                                              )   RULES OF BANKRUPTCY
27                                            )   PROCEDURE [DOCKET NO. 202]
                                              )
28                                            )   JUDGE: HON. VINCENT P. ZURZOLO
                                              )
 Case 2:19-bk-24804-VZ                 Doc 206
                                           265 Filed 01/13/20
                                                     01/28/20 Entered 01/13/20
                                                                       01/28/20 16:00:18
                                                                                16:48:35                                     Desc
                                         MainDocument
                                        Main  Document Page
                                                          Page22
                                                               2 of 7
                                                                    29

                                       PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
 2   business address is:

 3   777 Third Avenue, 12th Floor, New York, NY 10017

 4   True and correct copies of the foregoing documents entitled (specify):

 5      See Attached Affidavit of Service

 6   will be served or was served (a) on the judge in chambers in the form and manner required by
     LBR 5005-2(d); and (b) in the manner stated below:
 7
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
 8   (NEF): Pursuant to controlling General Orders and LBR, the foregoing document will be
     served by the court via NEF and hyperlink to the document. On (date) January 10, 2020, I
 9   checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
     that the following persons are on the Electronic Mail Notice List to receive NEF transmission
10   at the email addresses stated below:

11   Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
     Kelly L Morrison kelly.l.morrison@usdoj.gov
12   Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
13
                                                                            Service information
14   continued on attached page
     2. SERVED BY UNITED STATES MAIL:
15   On January 10, 2020, I served the following persons and/or entities at the last known
     addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy
16   thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
17   will be completed no later than 24 hours after the document is filed.

18               See attached Affidavit of Service

19                       Service information continued on attached page

20   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
     TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
21   F.R.Civ.P. 5 and/or controlling LBR, on (date) January 20, 2020, I served the following
     persons and/or entities by personal delivery, overnight mail service, or (for those who
22   consented in writing to such service method), by facsimile transmission and/or email as
     follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
23   mail to, the judge will be completed no later than 24 hours after the document is filed.

24                       Service information continued on attached page

25   I declare under penalty of perjury under the laws of the United States that the foregoing is true
     and correct.
26
      01/13/2020                Cassandra Murray                                        /s/Cassandra Murray
27    Date                         Printed Name                                         Signature
28   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
     June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-24804-VZ   Doc 206
                            265 Filed 01/13/20
                                      01/28/20 Entered 01/13/20
                                                        01/28/20 16:00:18
                                                                 16:48:35   Desc
                          MainDocument
                         Main  Document Page
                                           Page23
                                                3 of 7
                                                     29
Case 2:19-bk-24804-VZ   Doc 206
                            265 Filed 01/13/20
                                      01/28/20 Entered 01/13/20
                                                        01/28/20 16:00:18
                                                                 16:48:35   Desc
                          MainDocument
                         Main  Document Page
                                           Page24
                                                4 of 7
                                                     29




                             EXHIBHIT A
                                                    <XHWLQJ-LD
          Case 2:19-bk-24804-VZ       Doc 206
                                          265 Filed 01/13/20
                                                     01/28/20 Entered 01/13/20
                                                6HUYLFH/LVW
                                                                       01/28/20 16:00:18
                                                                                16:48:35             Desc
                                        MainDocument
                                       Main  Document PagePage25
                                                               5 of 7
                                                                    29
&ODLP1DPH                            $GGUHVV,QIRUPDWLRQ
AUSTRIA LEGAL, LLC                    COUNEL TO (THE CLIENTS) ATTN: MATTHEW P. AUSTRIA 1007 N. ORANGE STREET, 4TH
                                      FLOOR WILMINGTON DE 19801
BALLON STOLL BADER & NADLER PC        COUNSEL TO (CLIENTS) ATTN: VINCENT J. ROLDAN 729 SEVENTH AVENUE -17TH FLOOR
                                      NEW YORK NY 10019
DELAWARE SECRETARY OF STATE           DIVISION OF CORPORATIONS, TAX DIVISION 401 FEDERAL STREET P.O. BOX 898 DOVER
                                      DE 19903
DELAWARE SECRETARY OF THE TREASURY    ATTN: OFFICE, MANAGING AGENT OF GENERAL AGENT 820 SILVERLAKE BLVD, SUITE 100
                                      DOVER DE 19904
DENTONS US LLP                        COUNSEL TO SHANGHAI QICHENGYUEMING ATTN: JOHN A. MOE, II, ESQ,JINSHU
                                      "JOHN"ZHANG,ESQ 601 S. FIGUEROA STREET, SUITE 2500 LOS ANGELES CA 90017-5704
DORSEY & WHITNEY (DELAWARE) LLP       COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL ALESSANDRA GLORIOSO 300 DELAWARE
                                      AVENUE SUITE 1010 WILMINGTON DE 19801
DORSEY & WHITNEY LLP                  COUNSEL TO CHONQING ATTN: RAY LIU TWIN TOWERS (WEST), SUITE 1503-1505 B12
                                      JIANGUOMENWAI AVENUE CHAOYANG DISTRICT, BEIJING 100022 CHINA
DORSEY & WHITNEY LLP                  COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL 51 WEST 52 STREET NEW YORK NY
                                      10019
GRANDALL & PARTNERS CONSULTING LLC    COUNSEL TO (THE CLIENTS) ATTN: WENJIE SUN 729 SEVENTH AVENUE - 17TH FLOOR NEW
                                      YORK NY 10019
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCEY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
LAW OFFICES OF DAVID W. MEADOWS       DAVID W. MEADOWS 1801 CENTURY PARK EAST, SUITE 1235 LOS ANGELES CA 90067
LOWENTEIN SANDLER LLP                 COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: JEFFREY D. PROL,
                                      ESQ., ANDREW D. BEHLMANN, ESQ., JEREMY D. MERKIN, ESQ. ONE LOWENSTEIN DRIVE
                                      ROSELAND NJ 07068
MORRIS JAMES LLP                      COUNSEL TO WEIDONG ZHU ATTN: BRYA M.KEILSON ESQ. 500 DELAWARE AVENUE, SUITE
                                      1500 WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO CHINA CONSUMER CAPTAL FUND II ATTN: BRYA M. KEILSON, ESQ. 500
                                      DELAWARE AVENUE, SUITE 1500 WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO NINGBO HANGZHOU BAY NEW AREA LERAN INVESTMENT MANAGEMENT
                                      PARTNERSHIP ATTN: BRYA M. KEILSON, ESQ. 500 DELAWARE AVENUE, SUITE 1500
                                      WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO CAHIN SOFT GROWING INVESTMENT (WUXI) PARTNERSHIP ATTN: BRYA
                                      K.KEILSON, ESQ 500 DELAWARE AVENUE, SUITE 1500 WILMINGTON DE 19801
MORRIS JAMES LLP                      COUNSEL TO LINFEN INVESTMENT GROUP, LTD ATTN: BRYA KEILSON, ESQ.` 500 DELAWARE
                                      AVENUE, SUITE 1500 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE   ATTN: KELLY L. MORRISON 915 WILSHIRE BLVD., STE 1850 LOS ANGELES CA 90017
PACHULSKI STANG ZIEHL & JONES LLP     ATTN: JEFF W. DULBERG 10100 SANTA MONICA BLFD, 13TH FLR LOS ANGELES CA 90067
PACHULSKI STANG ZIEHL & JONES LLP     ATTN: MAHAR S. PAGAY 10100 SANTA MONICA BLVD. 13TH FLOOR LOS ANGELES CA 90067
POLSINELLI LLP                        ATTN:   TANYA BEHNAM 2049 CENTURY PARK EAST, SUITE 2900 LOS ANGELES CA 90067
POLSINELLI LLP                        ATTN: RANDYE B. SOREF 2049 CENTURY PARK EAST, SUITE 2900 LOS ANGELES CA 90067
POTTER ANDERSON & CORROON LLP         COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: CHRISTOPHER M.
                                      SAMISL L KATHERINE GOOD, AARON H. STULMAN 1313 N. MARKET STREET, 6TH FLOOR
                                      WILMWILMINGTON DE 19801-3700
SECURITIES AND EXCHANGE COMMISSION    NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY STREET,
                                      SUITE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION    ATTN: BANKRUPTCY COUNSEL 444 SOUTH FLOWER STREET, SUITE 900 LOS ANGELES CA
                                      90071-9591
SECURITIES AND EXCHANGE COMMMISSION   100 F STREET, NE WASHINGTON DC 20549
SEITZ, VAN CGTROP & GREEN , P.A.      COUNSEL TO HANS SAN JOSE ATTN: JARED T. GREEN 222 DELAWARE AVENUE, SUITE 1500
                                      WILMINGTON DE 19801
THE ROSNERS LAW GROUP                 COUNSEL TO SHANGHAI QICHENGYUEMING INVESTMENT ATTN: FREDERICK B. ROSNER, ESQ.;
                                      ZHAO (RUBY) LIU, ESQ. 824 MARKET STREET, SUITE 810 WILMINGTON DE 19801
U.S. ATTORNEY GENERAL                 ATTN DAVID C WEISS HERCULES BUILING 1313 N. MARKET STREET WILMINGTON DE 19801
UNITED STATES BANKRUPTCY COURT        ATTN: VINCENT ZURZOLO 255 EAST TEMPLE ST, SUITE 1360 LOS ANGELES CA 90012


(SLT&RUSRUDWH5HVWUXFWXULQJ//&                                                                       3DJH2)
Case 2:19-bk-24804-VZ   Doc 206
                            265 Filed 01/13/20
                                      01/28/20 Entered 01/13/20
                                                        01/28/20 16:00:18
                                                                 16:48:35   Desc
                          MainDocument
                         Main  Document Page
                                           Page26
                                                6 of 7
                                                     29




                             EXHIBHIT B
   Case 2:19-bk-24804-VZ     Doc 206
                                 265 Filed 01/13/20
                                           01/28/20 Entered 01/13/20
                                                             01/28/20 16:00:18
                                                                      16:48:35   Desc
                               MainDocument
                              Main  Document Page
                                                Page27
                                                     7 of 7
                                                          29

MSL-EMAIL
abehlmann@lowenstein.com
astulman@potteranderson.com
benjamin.rhode@kirkland.com
bkeilson@morrisjames.com
david@davidwmeadowslaw.com
kelly.I. Morrison@usdoj.gov
kgood@potteranderson.com
csamis@potteranderson.com
DAVID.L.BUCHBINDER@USDOJ.GOV
dpacitti@klehr.com
DOSDOC_WEB@STATE.DE.US
glorioso.alessandra@dorsey.com
jdulberg@pszjlaw.com
jmerkin@lowenstein.com
john.moe@dentons.com;
john.zhang@dentons.com
jprol@lowenstein.com;;
jtgreen@svglaw.com
liu.ray@dorsey.com
liu@teamrosner.com
maustria@austriallc.com
mbranzburg@klehr.com
mpagay@pszjlaw.com
rsoref@polsinelli.com
schnabel.eric@dorsey.com
STATETREASURER@STATE.DE.US
sunwenjie@grandall.com.cn
sveghte@klehr.com
tbehnam@polsinelli.com
vroldan@ballonstoll.com
 yfrench@kirkland.com
        Case 2:19-bk-24804-VZ                   Doc 265 Filed 01/28/20 Entered 01/28/20 16:48:35                                         Desc
                                                 Main Document    Page 28 of 29

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                          10100 Santa Monica Boulevard, Suite 1300, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: DECLARATION THAT NO PARTY REQUESTED A
HEARING ON MOTION [LBR 9013-1(o)(3)] will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   1/28/20      , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                          Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)      1/28/20     , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA PERSONAL DELIVERY                                                 VIA EMAIL
 United States Bankruptcy Court                                        Alexandra Krasovec krasovec.alexandra@dorsey.com
 Central District of California                                        Eric Lopez Schnabel Schnabel.eric@dorsey.com
 Attn: Hon. Vincent Zurzolo                                            Alessandra Glorioso glorioso.alessandra@dorsey.com
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  1/28/20                     Nancy H. Brown                                              /s/ Nancy H. Brown
Date                          Printed Name                                                     Signature




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 3                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:327259.1 46353/002
                                                                                                                              American LegalNet, Inc.
                                                                                                                              www.FormsWorkFlow.com
         Case 2:19-bk-24804-VZ                  Doc 265 Filed 01/28/20 Entered 01/28/20 16:48:35                                         Desc
                                                 Main Document    Page 29 of 29
    SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
    1.     TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 3                    F 9013-1.2.NO.REQUEST.HEARING.DEC
DOCS_LA:327259.1 46353/002
                                                                                                                              American LegalNet, Inc.
                                                                                                                              www.FormsWorkFlow.com
